DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 2/26/21 have been considered and are persuasive. Applicant has amended independent claims 1 and 23 to include the first to fourth effective width are different from the fifth and sixth effective widths. Applicant argues the prior art Kreuzer does not teach the new limitations.  Applicant’s arguments are persuasive and a new reference Roe et al. US 2014/0163511. is cited to address the amended claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 8-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. US Patent Application Publication 2012/0316528 in view of Roe et al. US Patent Application Publication 2014/0163511.

As to claims 1 and 23, Kreuzer teaches an absorbent article 1 comprising a liquid-permeable topsheet 5, a liquid-impermeable backsheet 6 and an absorbent core 7/15 sandwiched between the topsheet 5 and the backsheet 6 (paragraph 0034, Figure 1), the article being arranged along a longitudinal axis A and a transversal axis B (Figure 1) extending in a perpendicular direction in relation to the longitudinal axis and the article comprising a front portion 2, a back portion 3 and a crotch portion 4 (Figure 1), wherein the absorbent core 7/15 is formed with a sealing arrangement comprising two channel sealings extending along the longitudinal axis in the crotch portion (Figures 3B, 3C, 7, 8, and 9). The examiner will refer to the channel sealings as 26a, defied as the areas at the bottom portion of the channels 26 where adhesive 40 is present and attaches the first substrate layer 16’ to the second substrate layer 16 as shown in Figure 9 (paragraphs 0054). 
Kreuzer teaches main channels 26 and secondary channels 26’ defining a first effective channel sealing width and a second effective channel sealing width, respectively (paragraphs 0078, 0092).

Kreuzer teach longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width, defining the side seams.  Kreuzer teaches the longitudinal secondary channels and main longitudinal channels are not distinguishable as seen in Figures 3A-3C.  Kreuzer teaches the absorbent may comprise up to 6 secondary channels (paragraph 0094). Kreuzer teaches the channels 26 may extend up to 90% the length of the absorbent layer (paragraph 69, and be present in the front and back regions as well as the crotch region (paragraph 0069). Thus, Kreuzer teaches first through sixth widths in the crotch, front and back portions.  Kreuzer does not specifically teach the sum of the first to sixth effective widths in the transversal direction is generally constant along said core.  However, Kreuzer further teaches the longitudinal channels may be mirror images of one another with respect to the central longitudinal axis (paragraph 0070).  Thus, it would be obvious to one of ordinary skill in the art at the time the invention was originally filed to provide the sum of the widths in the transversal direction as generally constant so that the channels are equal in appearance and size.

Kreuzer does not teach the first to fourth effective width are different from the fifth and sixth effective widths.  Roe teaches an absorbent article with channels in the absorbent core (Figure 1). Roe teaches the channels may be present in the crotch region, front region, or the waist region (paragraph 0078).  Roe further teaches the width of any of the channels may be the same, substantially the same, or different and that rationale applies to any of the channel configurations disclosed in Roe (paragraph 0092).  Based on the teachings of Roe, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Kreuzer where the channels have different width as claimed since Kreuzer and Roe are form the same field of endeavor and both teach absorbent articles having channels. 

As to claims 2 and 3, the sealing arrangement is constituted by a welding pattern produced by means of thermo and/or mechanical sealing – where Kreuzer teaches an adhesive, ultrasonic, or thermal bonding which can be in an intermittent pattern (paragraph 0054). As to claim 8, the absorbent core is formed with a centre segment D having a first width (paragraph 0079, Figures 2, 3A) as defined in the absorbent component between the channel sealings and also two side segments I’ and H’, each having a second width (paragraphs 0072, 0087; Figures 2, 3A) as defined in the absorbent component outside each channel sealing. As to claims 9, 11, and 12, Kreuzer does not teach the claimed ratios. However, Kreuzer teaches the absorbent core is formed with a centre segment D having a first width (paragraph 0079, Figures 2, 3A).  Kreuzer teaches longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width.  Kreuzer teaches the longitudinal secondary channels and main longitudinal channels may not be distinguishable as seen in Figures 3A-3C in which case the channel widths are the same.  However, in the embodiment shown in Figure 3A where the channels are curved, the amount of absorbent material on the sides (between the channels and between the channel and the absorbent side edge) varies along the length of the curved channel.  Generally, Kreuzer teaches the channels and corresponding side segments can have various widths (paragraphs 0078, 0086, 0088, 0092, 0094) and structures, i.e. angular, straight, or curved (paragraphs 0073-0077).  Thus, it would have been obvious to one having ordinary skill in the art to provide the claimed ratios depending on the desired width and structure of the channel for intended flexibility and wicking properties. 

As to claim 10, Kreuzer teaches the centre segment is primarily free of channels a (Figure 3A), thus this portion of the article would have greater stiffness as Kreuzer teaches the channels create bending lines which drive the bending of the diaper to conform to the wearer’s anatomy and therefore improve the fit of the diaper (paragraph 0080). 
As to claims 13 and 14, each one of the channel sealings 26a has a length which is between 5-50% of the total length of the article where Kreuzer teaches the channels 26 extend across at least 15% and up to 90% of the longitudinal dimension of the absorbent layer (paragraph 0069). As to claim 15, the position of the channel sealings along the longitudinal direction of the article is arranged so that the distance between the front edge of the article and the front edge of each channel is between 15-40% of the total length of the article where Kreuzer teaches the channels may be present in the crotch region and part of the front region and/or part of the back region (paragraph 0069).  Kreuzer further teaches the distance between the edge of a channel and the transverse edge of the absorbent layer may be at least from 5% to 15% (paragraph 0071).  However, since Kreuzer also teaches the channels may extend from 5% up to 90% (paragraph 0069), this provides a larger distance between the front edge of the article and the front edge of the channel.As to claim 16, the absorbent component is constituted by one single core layer being enclosed by the core cover – where Kreuzer teaches the absorbent core 7 may comprise one or more absorbent structures 15 (paragraph 0037).  Kreuzer further teaches a core cover 14 (paragraphs 0039, 0125) and an absorbent structure 15 cover 16 (paragraph 0042). As to claim 17, the absorbent component is configured with an ability to expand on wetting and displaying a first volume in dry condition and a second volume in completely expanded wet condition, the second volume being greater than the first volume where Kreuzer teaches the absorbent layer comprises absorbent polymer particles that swell as the absorbent structure/core absorbs liquid (paragraph 0113).
As to claim 18, Kreuzer teaches the top sheet, which overlays the side segments, may comprise at least one additive material in the form of a skin care composition paragraph 0035). As 19, the absorbent core 7/15 is generally rectangular (Figures 1, 2, 3B and 3C). As to claim 20, the channel sealings 26a are generally straight (Figure 3B, paragraphs 0052, 0073). As to claim 21, the channel sealings 26a are generally parallel to the longitudinal axis (Figures 3B, 3C). As to claim 22, the channel sealings 26a are positioned within two corresponding channels 26’ which constitute sections of the absorbent core which are generally free from absorbent material (Figure 9, paragraphs 0098, 0100). 

As to claim 25, Kreuzer teach longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width, defining the side seams.  Kreuzer teaches the secondary channels secondary channels may be shorter than the main longitudinal channels or may extend the longitudinal dimension of the absorbent layer as long as they do not extend up to the longitudinal edge of the absorbent layer (paragraphs 0082, 0083). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the side seams (secondary channels) to be longer than the channel sealings (main channels) to correspond to the direction and extend of liquid transport desired.  
Allowable Subject Matter
9.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons presented in the previous action.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781